DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated November 24, 2021, is acknowledged.
Priority
This application is a 371 of PCT/US2017/055057 filed on 10/04/2017, which claims benefit in provisional application 62/403,962 filed on 10/04/2016. 
Claim Status
Claims 1-11 and 16-21 are pending. Claims 12-15 were cancelled. Claims 16-21 are withdrawn. Claim 1 was amended. Claims 1-11 are examined. 
Withdrawn Claim Rejections — 35 USC § 102
Rejections of claims 1-3 and 6-10 as being anticipated by Crooks et al. (US 2009/0018270 Al Published January 15, 2009 — of record in PTO-892 dated 01/26/2021) are withdrawn because claim 1 was amended by limiting “a” to a range of 3-40, and by limiting “b” to a range of 30-500. Crooks does not teach block copolymers having repeating units that anticipate claimed ranges of repeating units. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Withdrawn Claim Rejections —35 USC § 103

Claim Objections 
Claims 2, 3, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are not obvious over the prior art of record. An updated search of the claims did not recover any relevant prior art over which the claims could be rejected. 
Maintained Claim Rejections —35 USC § 103
Modified as Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gamez- Garcia (WO 2015/054452 Al Published April 16, 2015).
The claims encompass a diblock copolymer.
The teachings of Gamez-Garcia are related to conditioning polymers (Abstract). The polymer contains at least two monomers selected from (i) and (ii) where (i) is a cationic monomer of formula (1) in which R1 and R2 are hydrogen, X is NH, L is CH2, and R3-R5 are methyl; and where (ii) is a alpha,beta ethylenically unsaturated sugar monomer (from bottom of page 5 to bottom of page 6). Representative alpha,beta ethylenically unsaturated sugar monomer include trahalose acrylated at the 6-position (page 10 lines 1-12). Two sugar monomers of special interest include glycoside acrylate (paragraph bridging pages 10-11). Polymerization conditions depend on the temperature and the desired final product properties. The polymerization can be carried out continuously, discontinuously, or semicontinuously. If it is preferred to obtain a polymer chain having random distribution of monomers, all of the monomers together will be preferably added to the reaction mixture (page 40 lines 7-13). Table bridging pages 42 and 43 teaches a polymer APTAC/MAGA (90/10 wt. %). The section “Synthesis of Conditioning Polymer” on page 41 describes how the polymer was formed.
Based on the teachings on page 41, it is apparent that all monomers were combined in water, which would have resulted in a random copolymer. 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making the copolymer APTAC/MAGA as a block copolymer, with a reasonable expectation of success because Gamez-Garcia does not require the copolymer to be a random copolymer. Gamez-Garcia states that if it is preferred to obtain a random copolymer then all monomers are preferably added to the reaction mixture, which would have been reasonable to interpret to mean that the copolymer can be other than a random copolymer. Considering that there is a limited number of ways the APTAC and MAGA monomers can be arranged in a copolymer, one of skill in the art would have envisaged a di- block copolymer formed by the two monomers. APTAC is acrylamidopropyl-N,N,N- trimethylammonium chloride and MAGA is glycoside acrylate (page 40 lines 18-25). 
Regarding claims 1, 4, and 10, APTAC meets the limitations of the claimed monomer that repeats a number of times when X is NH, c is 3, R1-R3 are methyl; and MAGA meets the limitations of the claimed monomer that repeats b number of times when X’ is O and Y is a
monosaccharide. The copolymer would have contained terminal groups on each end, and the quaternary ammonium is counterbalanced by Cl-. It would have been obvious to have formed the copolymer to comprise a minimum of 40-50 wt. % of APTAC because Gamez-Garcia teaches that a minimum of about 40% to 50% wt. % component i) is present in the copolymer (page 9 line 4). It is apparent from page 5 lines 22-24 that component i) refers to the cationic monomer. It would have been obvious to have formed the copolymer to comprise from about 5 to about 50% by weight of alpha, beta-ethylenically unsaturated sugar, with a reasonable expectation of success because Gamez-Garcia teaches from about 5 to about 50% by weight as a suitable concentration range of the alpha, beta-ethylenically unsaturated sugar (page 11 lines 5-7). It 
	Molecular weight of APTAC is 206 g/mole, and molecular weight of glycoside acrylate (MAGA) is 248 g/mole. A copolymer having a molecular weight of 10,000 g/mole and APTAC/MAGA in a 50/50 ratio based on weight %, would have contained 24 repeating units of APTMAC (5000/206) and 20 repeating units of MAGA (5000/248). A copolymer having a molecular weight of 10,000 g/mole and APTAC/MAGA in a 95/5 ratio based on weight %, would have contained 46 repeating units of APTMAC (9500/206) and 2 repeating units of MAGA (500/248).
	A copolymer having a molecular weight of 800,000 g/mole and APTAC/MAGA in a 50/50 ratio based on weight %, would have contained 1941 repeating units of APTMAC (400,000/206) and 1612 repeating units of MAGA (400,000/248). A copolymer having a molecular weight of 800,000 g/mole and APTAC/MAGA in a 95/5 ratio based on weight %, would have contained 3689 repeating units of APTMAC (760,000/206) and 161 repeating units of MAGA (40,000/248).
	Therefore, when the copolymer has a molecular weight in the range from 10,000 to 800,000 and APTMAC/MAGA weight ratio from 50:50 to 95:5, the number of APMAC repeating units ranges from 24 to 3689 and the number of MAGA repeating units ranges from 2 to 1612. 
	The claimed ranges of “a” and “b” are obvious because claimed ranges overlap with the corresponding prior art ranges. APTMAC corresponds to the claimed monomer that repeats “a” 
Regarding claims 5-9, it would have been obvious to have modified APTAC/MAGA by replacing MAGA with trehalose acrylated at the 6-position, with a reasonable expectation of success because Gamez-Garcia teaches that trehalose acrylated at the 6-position as a suitable acrylated sugar, and replacing one equivalent with another to obtain a predictable result supports obviousness. The limitations of claims 5-10 are met because trehalose is a disaccharide.
Trehalose acrylated (TC) at the 6-position has a molecular weight of 395 g/mole. 
A copolymer having a molecular weight of 10,000 g/mole and APTAC/TC in a 50/50 ratio based on weight %, would have contained 24 repeating units of APTMAC (5000/206) and 12 repeating units of TC (5000/395). A copolymer having a molecular weight of 10,000 g/mole and APTAC/TC in a 95/5 ratio based on weight %, would have contained 46 repeating units of APTMAC (9500/206) and about 1 repeating unit of TC (500/395).
	A copolymer having a molecular weight of 800,000 g/mole and APTAC/TC in a 50/50 ratio based on weight %, would have contained 1941 repeating units of APTMAC (400,000/206) and 1012 repeating units of TC (400,000/395). A copolymer having a molecular weight of 800,000 g/mole and APTAC/TC in a 95/5 ratio based on weight %, would have contained 3689 repeating units of APTMAC (760,000/206) and 101 repeating units of TC (40,000/395).
	Therefore, when the copolymer has a molecular weight in the range from 10,000 to 800,000 and APTMAC/TC weight ratio from 50:50 to 95:5, the number of APMAC repeating units ranges from 24 to 3689 and the number of TC repeating units ranges from about 1 to 1012. 

Examiner’s Response to Applicant’s Arguments 
	In the remarks dated 11/24/2021, the applicant traversed the rejections over Gamez-Garcia because Gamez-Garcia does not teach “a” having a range of 3-40 and “b” having a range of 30-500 as required by claim 1.
	Applicant’s arguments were fully considered but are not persuasive because Gamez-Garcia teaches suitable molecular weight ranges of copolymers and monomer ratios by weight, and the number of repeating units of each monomer was calculated based on these teachings. Claimed ranges of repeating units are obvious because they overlap with the calculated values as shown above. 	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617